UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6010



MICHAEL FINCHAM,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-371)


Submitted:   May 23, 2002                   Decided:   June 6, 2002


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Fincham, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Fincham appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).     We have reviewed the record and the district court’s

opinion and find no reversible error.                Accordingly, we deny a

certificate    of    appealability       and    dismiss   the   appeal       on   the

reasoning of the district court.             See Fincham v. Angelone, No. CA-

01-371   (E.D.      Va.    Dec.   12,   2001).      Finding     no    exceptional

circumstances, we further decline to review Fincham’s claims raised

for the first time on appeal.            See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before        the   court   and    argument   would      not    aid   the

decisional process.




                                                                           DISMISSED




                                         2